DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 17, 2022 has been entered.

Response to Amendment
	This action is in response to Applicant’s amendment filed on November 17, 2022. Claims 2, 6, 12, and 16 are canceled. Claims 1, 3-5, 7-11, 13-15, and 17-23 are pending and will be considered for examination.

Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15, and 17-23 are allowable over the prior art though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 1, 3-5, 7-11, 13-15, and 17-23, as discussed in the Final Rejection dated 08/19/2022, neither Sussman (US 2007/0245351 A1), Maggio (US 2007/0186252 A1), Seaward (US 2016/0307265 A1), Lee (US 2016/0117726 A1), Boehle (US 2012/0084122 A1), nor the totality of the prior art anticipate or render obvious the claims as a whole. 
While the prior art teaches some aspects and features of claims 1, 11, and 21, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 

Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.

Response to Arguments
I.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed November 17, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive.
	Step 2A Prong 2: 
	Applicant begins by characterizing the pending claims as addressing “a problem that is particularly evident in an online commerce environment in which queued and pending requests relate to respective ‘cart’ objects”, and arguing that the claims “reflect an improvement in online commerce systems and the throughput of such systems in processing those requests by determining a likelihood of completion using historical abandonment data in order to identify product requests with a likelihood below a threshold, so as to generate and transmit an alternative to the corresponding client device, receive an acceptance, and remove the product request from the queue”. 
	Applicant then uses the above characterization of the claims as a basis to argue that Examiner’s response to arguments in the Advisory Action incorrectly focuses on the question of whether the claims “could arise in situations other than in online commerce”, rather than whether the claims recite an improvement. That is, as Applicant states “Step 2A, Prong 2 does not rely on finding that the problem address is one that can only arise in a computing context”. Examiner did not claim that the problem addressed must be one that can only arise in a computing context. To clarify, Examiner’s response in the Advisory action was intended to convey that the pending claims recite a business solution (prioritizing customers based on sales history) to a business problem (limited resources to handle sales volume) - the point being that the pending claims do not provide a “technological solution to a technological problem”, which is a consideration in determining whether there is evidence of an improvement under Step 2A Prong 2. Examiner maintains this position. 
	Regarding Applicant’s implied argument that the pending claims “reflect an improvement in online commerce systems and the throughput of such systems” by “determining a likelihood of completion using historical abandonment data in order to identify product requests with a likelihood below a threshold, so as to generate and transmit an alternative to the corresponding client device, receive an acceptance, and remove the product request from the queue”: The limitations listed as reflecting the improvement are recited generically and are part of the abstract idea, not additional elements (see updated 101 rejection below) - and therefore cannot integrate the abstract idea into a practical application. That is, the limitations argued by Applicant as an improvement are part of the abstract idea implemented using a generic computer system.
	Therefore, Examiner does not find this argument persuasive. 

	Next, Applicant argues that Claim 1 of Example 42 of the Guidance is instructive because that Example recites an improvement over the prior art “despite the use of generic computing technology and the fact the same problem arises in non-computer-specific situations”. Applicant asserts that the pending claims are analogous to that Example because in the pending claims, “the additional elements successfully identify lower likelihood of completion requests for diversion to alternative product offers through determining a likelihood of completion at least partly based on a cart abandonment rate”. Examiner disagrees with this analysis. In the context of the Example, the two key additional elements identified were “converting updated information that was input by a user in a non-standardized form to a standardized format” and “automatically generating a message whenever updated information is stored, and transmitting the message to all of the users”. In contrast, the additional elements identified in the pending claims amount to a generic computer system which implement the abstract idea. Therefore, this argument is not persuasive. 
	Applicant then argues that the pending claims are analogous to Weisner. Specifically applicant argues “Like Weisner’s use of stored historic geolocation data to change the prioritization of display
of search results, the present claims leverage stored historic completion data in improving the
determination of likelihood of completion, which is then used as the basis for determining to which
customer devices alternative offers are sent”. Examiner disagrees with this analysis. In Weisner, the court emphasized that the claims provide specific details of how the physical location history data is used to improve computerized search results: 
Claim 1 of the ’905 patent plausibly captures an inventive concept in the form of a specific technique for using physical location history data to improve computerized search results. In particular, claim 1 uses a “physical location relationship” with a third-party “reference individual” to increase the priority of search results. Claim 1 describes how the physical relationship is established—the system searches the physical location histories of both a reference individual and the searching person to determine whether they have visited a common location (“second stationary vendor member”). ’905 patent col. 21 ll. 46–56. The system then prioritizes search results that the reference individual has visited. Id. at col. 21 ll. 46–48, 61–63 (stating “the reference individual . . . has a physical location relationship with the first stationary vendor member” and “increas[ing] a ranking of the first stationary vendor member”).
This is more than just the concept of improving a web search using location history—it is a specific implementation of that concept.

The pending claims, in contrast, do not provide specific details as to how an improvement is achieved. Rather, the analogous limitations of the pending claims (i.e., how the stored data is used) recite determining a likelihood of completion value for a product request based on a queue position, item inventory, and cart abandonment rate. That is, Weisner provides specific details of how the physical location data history is used, whereas the pending claims do not recite specific details of how the stored data is used - they rather claim a result (determining likelihood of completion value) based on data (queue position, item inventory, and cart abandonment rate). Therefore, Examiner does not find this argument persuasive. 

	Step 2B:  
Applicant argues that the pending claims recite significantly more than the abstract idea because “the present claims provide a specific technical basis for determining that likelihood of completion grounded in the e-commerce-centric concept of a cart abandonment rate that is determined from a stored history of tracked abandonment and completion data for previous requests processed by the system”. Examiner disagrees. As discussed above regarding the Weisner analogy, the pending claims do not discuss specifics of how the cart abandonment data is used. Rather, the pending claims recite determining a likelihood of completion value based on a cart abandonment rate. Therefore, this argument is not persuasive. 

II.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed November 17, 2022 with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive. The rejection under 35 USC § 103 is withdrawn. 












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-11, 13-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1, 3-5, 7-10, and 22-23 are directed to a method, which is a process. Therefore, claims 1, 3-5, 7-10, and 22-23 are directed to one of the four statutory categories of invention. Claims 11, 13-15, and 17-20 are directed to a system, which is a machine. Therefore, claims 11, 13-15, and 17-20 are directed to one of the four statutory categories of invention. Claim 21 is directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claim 21 is directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites 
A computer-implemented method of processing high frequency requests in a computing system, the method comprising: 
tracking and storing a history of completion and abandonment data relating to product requests on the computing system;
receiving, by the computing system, a product request for an item; 
appending the product request to an ordered queue of requests for processing; 
determining a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory, and a cart abandonment rate, wherein the cart abandonment rate is determined using the stored history of completion and abandonment data; 
when the likelihood of completion value is less than a threshold level, 
identifying an alternative offer, and 
generating and sending, to a customer device, data regarding the alternative offer; and 	 receiving an acceptance message from the customer device and, as a result, removing the product request from the ordered queue.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of providing an alternative offer based on the likelihood of completion for the original product request. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving a product request), evaluation (e.g., determining a likelihood of completion value), judgment (e.g., identifying an alternative offer based on the likelihood of completion of the original product request), opinion. 
Dependent claims 3-5, 7-10, and 22-23 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1, 3-5, 7-10, and 22-23 recite the additional elements (de-emphasized limitations above) of a computer, a system, a customer device, and receiving/processing/transmitting data. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 3-5, 7-10, and 22-23 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 11:
The claim recites 
A computing system to process high frequency requests, the system comprising: one or more processors; 
memory storing customer data, and a history of completion and abandonment data relating to product requests on the computing system; and 
a processor-readable storage medium containing processor-executable instruction that, when executed by the one or more processors, are to cause the one or more processors to: 
receive, by the computing system, a product request for an item; 
append the product request to an ordered queue of requests for processing; 
determine a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory, and a cart abandonment rate, wherein the cart abandonment rate is determined using the stored history of completion and abandonment data;
when the likelihood of completion value is less than a threshold level 
identify an alternative offer, and 
generate and send, to a customer device, data regarding the alternative offer, and 
receive an acceptance message from the customer device and, as a result, removing the product request from the ordered queue.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of providing an alternative offer based on the likelihood of completion for the original product request. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving a product request), evaluation (e.g., determining a likelihood of completion value), judgment (e.g., identifying an alternative offer based on the likelihood of completion of the original product request), opinion. 
Dependent claims 13-15 and 17-20 recite the same abstract ideas identified in claim 11. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 11, 13-15, and 17-20 recite the additional elements (de-emphasized limitations above) of a computing system; one or more processors; memory storing customer data; and a processor-readable storage medium containing processor-executable instruction that, when executed by the one or more processors, are to cause the one or more processors to; a customer device; and receiving/processing/transmitting data. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 13-15 and 17-20 are not integrated into a practical application based on the same analysis as for claim 11 above.

Claim 21:
The claim recites 
A non-transitory computer-readable medium storing processor-executable instructions for to processing high frequency requests, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to: 
track and store a history of completion and abandonment data relating to product requests on the computing system;
receive, by the computing system, a product request for an item; 
append the product request to an ordered queue of requests for processing; 
determine a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory, and a cart abandonment rate, wherein the cart abandonment rate is determined using the stored history of completion and abandonment data; 
when the likelihood of completion value is less than a threshold level 
identify an alternative offer, and 
generate and send, to a customer device, data regarding the alternative offer; and, 
receive an acceptance message from the customer device and, as a result, removing the product request from the ordered queue.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of providing an alternative offer based on the likelihood of completion for the original product request. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving a product request), evaluation (e.g., determining a likelihood of completion value), judgment (e.g., identifying an alternative offer based on the likelihood of completion of the original product request), opinion. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 21 recites the additional elements (de-emphasized limitations above) of a  non-transitory computer-readable medium storing processor-executable instructions for to, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to; a computing system; a customer device; and receiving/processing/transmitting data. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 



Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., receiving, by the computer system, a product request; sending data to a customer device; and receiving a message from the customer device) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g., storing history data on the computing system, and retrieving the stored history data) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 is a system reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 21 is a non-transitory computer-readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 3-5, 7-10, 13-15 and 17-23 are dependencies of claims 1, 11, and 21. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
retrieving customer data from a data storage device in the computing system (further limiting the device not make the abstract idea less abstract). 
PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301 provides additional evidence that: when taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. 























Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cockcroft (US 2013/0254007 A1) {0015]-[0016] teaches managing and ranking customers in a queue during a flash sale. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684          

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684